Citation Nr: 1750607	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for post-traumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for a traumatic brain injury (TBI). 

4.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for migraine headaches. 

5.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for loss of sense of smell. 

6.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for loss of sense of taste. 

7.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for erectile dysfunction.

8.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of special monthly compensation (SMC) for the loss of use of a creative organ.

9.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for degenerative joint and disc disease of the cervical spine.

10.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for right and left upper extremities radiculopathy associated with degenerative joint and disc disease of the cervical spine. 

11.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for right knee disabilities.

12.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to an effective date earlier than February 14, 2011 for the establishment Dependents' Educational Assistance under 38 U.S.C.A, Chapter 35.

14.  Entitlement to an effective date earlier than February 14, 2011 for the establishment of SMC based on the housebound criteria being met. 

15.  Entitlement to an effective date earlier than June 18, 2013 for the establishment of service connection for right hip disabilities.

16.  Entitlement to an effective date earlier than February 4, 2014 for the establishment of service connection for a left knee disability.
REPRESENTATION

Appellant represented by:	Erin M. Ryan


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to October 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A July 2012 decision, in pertinent part, denied service connection for a back condition (now claimed as a lumbar spine disability). 

The Veteran provided testimony at a hearing before a decision review officer (DRO) at the RO in June 2013.  A transcript of that hearing is of record. 

A June 2014 rating decision granted service connection effective June 18, 2013 for chronic right hip strain, right hip limitation of adduction, right hip limitation of extension; granted service connection effective June 18, 2013 for chest/rib disability; granted service connection effective February 4, 2014 for left knee degenerative joint disease, and granted entitlement to a TDIU and entitlement to Dependents' Educational Assistance under 38 U.S.C. chapter 35 effective February 4, 2014.  By a statement subsequently received in May 2015, the Veteran only disagreed was with the effective date assigned for the establishment of service connection for "hips [and] legs" disabilities. 

In October 2015, the Board previously granted service connection for degenerative disc disease/degenerative joint disease of the cervical spine, TBI, and PTSD and established a separate rating s for the service-connected right knee disability based upon limitation of flexion and dislocated semilunar cartilage.  The Board denied entitlement to an effective date earlier than August 31, 2012 for the grant of service connection for a right knee disability.  In October 2015, the Board also remanded the issues of entitlement to service connection for a lumbar spine disability, entitlement to an effective date earlier than June 18, 2013 for the grant of service connection for right hip disabilities and entitlement to an effective date earlier than February 4, 2014 for the grant of service connection for a left knee disability for additional development.  

A subsequent December 2015 rating decision granted service connection effective February 14, 2011 for PTSD, TBI, migraine headaches, loss of sense of smell, loss of sense of taste, erectile dysfunction, degenerative joint and disc disease of the cervical spine, right and left upper extremities radiculopathy, right knee limitation of flexion, and right knee dislocation semilunar cartilage.  The December 2015 rating decision also granted entitlement to SMC based on loss of use of creative organ, entitlement to a TDIU, eligibility of Dependent's Educational Assistance under 38 U.S.C.A, Chapter 35 and entitlement to SMC based on housebound criteria effective February 14, 2011.

The record reflects that after the most recent July 2017 Statements of the Case (SOC), additional evidence was added to the electronic record in regards to the earlier effective date claims without a written waiver of AOJ review.  See 38 C.F.R. § 20.1304.  Based on the duplicative, irrelevant, and/or cumulative nature of this additionally submitted evidence, there is no prejudice to the Veteran for the Board to proceed with decisions on the merits of the Veteran's claims without initial AOJ consideration, or without obtaining a waiver of this consideration.

The Board acknowledges that the Veteran's representative asserted clear and unmistakable error (CUE) attached to the September 2016 substantive appeal (via VA Form 9) with respect to the June 2014 and December 2015 rating decisions contending that earlier effective dates were warranted on the basis of CUE.  However, the Board finds that there is no cognizable CUE claim regarding the claims of earlier effective dates here on appeal because these issues are currently before the Board.  Revision of a prior decision on the basis of CUE can only be based on a final decision by a RO or the Board.  Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); see also Norris v. West, 12 Vet. App. 413, 422 (1999) (holding that where there is no final RO decision, there can be no CUE); Best v. Brown, 10 Vet. App. 322, 325 (1997) (finding that appellant cannot raise CUE with respect to rating decision that is not final); see also 38 C.F.R. § 3.105(a) (2016) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Where an RO decision is appealed directly to the Board, it does not become final.  See 38 U.S.C. § 7105(c) (West 2014).  The issue of entitlement to earlier effective dates for the grant of service connected disabilities in the June 2014 and December 2015 rating decisions have not become final, and the claim remains pending.  It follows, therefore, that, absent a final decision, there can be no CUE claim.

The issues of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for PTSD.

2.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for TBI. 

3.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for migraine headaches. 

4.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for loss of sense of smell. 

5.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for loss of sense of taste. 

6.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for erectile dysfunction.

7.  The earliest date for the establishment of SMC for the loss of use of a creative organ is February 14, 2011.  

8.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for degenerative joint and disc disease of the cervical spine. 

9.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for right and left upper extremities radiculopathy associated with degenerative joint and disc disease of the cervical spine.  

10.  There was no communication prior to February 14, 2011 received that could be construed as an informal or formal claim of entitlement to service connection for right knee disabilities.

11.  The Veteran first became eligible for a TDIU on a schedular basis on February 14, 2011; the Veteran did not have a service-connected disability that rendered him unemployable prior to February 14, 2011.

12.  Basic eligibility for Dependents' Educational Assistance benefits began no earlier than February 14, 2011. 

13.  Prior to February 14, 2011, the Veteran did not have a 100 percent service-connected disability with an additional service-connected disability independently ratable at 60 percent; nor was he permanently housebound by reason of service-connected disability or disabilities.

14.  There was no communication prior to June 18, 2013 received that could be construed as an informal or formal claim of entitlement to service connection for right hip disabilities. 

15. There was no communication prior to February 4, 2014 received that could be construed as an informal or formal claim of entitlement to service connection for left knee disability. 


CONCLUSION OF LAW

1.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for TBI have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for migraine headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for the loss of sense of smell have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for an effective date prior to February 14, 2011, for the grant of service connection for the loss of sense of taste have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

7.  The criteria for an effective date prior to February 14, 2011 for the grant of SMC for the loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

8.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for degenerative joint and disc disease of the cervical spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

9.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for right  and left upper extremities radiculopathy associated with degenerative joint and disc disease of the cervical spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

10.  The criteria for an effective date prior to February 14, 2011 for the grant of service connection for right knee disabilities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

11.  The criteria for an effective date prior to February 14, 2011 for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400 (2016).

12.  The criteria for an effective date prior to February 14, 2011 for the establishment of Dependents' Educational Assistance under 38 U.S.C.A, Chapter 35 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.807 (2016).

13.  The criteria for an effective date prior to February 14, 2011 for the establishment of SMC based on the housebound criteria have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400 (2016).

14.  The criteria for an effective date prior to June 18, 2013 for the grant of service connection for right hip disabilities have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

15.  The criteria for an effective date prior to February 4, 2014 for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).  The Veteran has been notified of how VA assigns effective dates.

II. Earlier Effective Date

The Veteran and his representative essentially contend that the Veteran initial filed a claim for service connection in February 1979 and this 1979 claim was mishandled by the VA RO in Oakland, California.  The Veteran also asserts that he filed informal claims for VA benefits numerous times throughout the 1970s and 1980s.  In this regard, the Veteran and his representative assert the effective date for the establishment of service connection for the disabilities discussed herein should be the date of his initial informal claim, or February 11, 1979.  However, as detailed below, the Board finds that the Veteran is not entitled to earlier effective dates for these claims.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a).

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400 (o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  As detailed below, this provision is not applicable to the case, as claims for service connection were not received within one year of the Veteran's separation from service.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a).

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3. (p), 3.155.  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claims must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

III. Analysis

The Board finds a thorough review of the record does not reflect that the Veteran is entitled to an effective date prior to February 14, 2011 for the establishment of service connection for PTSD, TBI, migraine headaches, loss of sense of smell, loss of sense of taste, erectile dysfunction, degenerative joint and disc disease of the cervical spine, right and left upper extremities radiculopathy, right knee disabilities; an effective date prior to February 14, 2011 for entitlement to SMC for the loss of use of a creative organ, a TDIU, Dependents' Educational Assistance under 38 U.S.C.A., Chapter 35 or SMC based on housebound criteria being met; an effective date prior to June 18, 2013 for the establishment of service connection for right hip disabilities; or, an effective date prior to February 4, 2014 for the establishment of service connection for a left knee disability.  



A. Earlier effective date - establishment of service connection claims 

The Board finds that the February 14, 2011 effective date for the establishment of service connection for PTSD, TBI, migraine headaches, loss of sense of smell, loss of sense of taste, erectile dysfunction, degenerative joint and disc disease of the cervical spine, radiculopathy of the right and left upper extremities, and right knee disabilities is correct.  The Board finds that the RO first received the Veteran's his application for compensation for back and cervical conditions on February 14, 2011.  The Veteran added the claim for service connection for his head (now service-connected TBI and residuals) and mental health (now service-connected PTSD) disabilities in a subsequent February 2011 correspondence.  There was no communication, either formal or informal, prior to February 14, 2011 that constitutes a claim for service connection, and the Veteran has not otherwise established that there exists any such claim.  According to the applicable regulation, the effective date of the grant of service connection for PTSD, TBI, migraine headaches, loss of sense of smell, loss of sense of taste, erectile dysfunction, degenerative joint and disc disease of the cervical spine, radiculopathy of the right and left upper extremities, and right knee disabilities can be no earlier than February 14, 2011, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for these claims.  38 C.F.R. § 3.400 (b)(2)(i).

With regard to the claim of entitlement to an effective date earlier than June 18, 2013 for service-connected right hip disabilities, the record does not reflect a written claim or any indication prior to June 18, 2013 that the Veteran was seeking or believed he was entitled to service connection for his right hip disabilities.  In fact, the correspondence from the Veteran's representative in June 2013 was the first indication that the Veteran was seeking service-connection for any hip disability.  According to the applicable regulation, the effective date of the grant of service connection for right hip disabilities can be no earlier than June 18, 2013, the date of receipt of the informal claim, which was the date VA first received any communication indicating intent to apply for service connection for a hip disability.  38 C.F.R. § 3.400 (b)(2)(i).

As to the claim of entitlement to an effective date earlier than February 4, 2014 for service-connected left knee disability, the record does not reflect a written claim or any indication prior to February 4, 2014 that the Veteran was seeking or believed he was entitled to service connection for his left knee disability.  Indeed, the February 4, 2014 Statement in Support of the Claim is the first indication that the Veteran had a left knee disability, claiming as secondary to his right knee disability.  According to the applicable regulation, the effective date of the grant of service connection for left knee disability can be no earlier than February 4, 2014, the date of receipt of the informal claim, which was the date VA first received any communication indicating intent to apply for service connection for a left knee disability.  38 C.F.R. § 3.400 (b)(2)(i).

The Veteran has continuously asserted that he initially filed his claim for VA benefits beginning in February 1979.  The Veteran and his representative have repeatedly submitted copies of letters that the Veteran asserts he wrote in February 1979, July 1979, October 1979, April 1980 and June 1981.  The letter dated February 11, 1979 addressed to the Veterans Administration states "I am writing about my VA benefits."  A letter dated July 8, 1979 addressed to the "Veterins [sic] Group Medical" asks for an application for Veteran's benefits stating that he hurt his back, chest, and hip in-service and was told to file a claim with the addressee.  A letter dated October 4, 1979 addressed to the "Veterins Administration" states the Veteran was writing about Veteran's benefits healthcare.  A letter dated April 16, 1980 addressed to the "Veterins tri-group" states the Veteran was writing about Veteran's benefits.  A letter dated June 4, 1982 addressed to "Veterin's Tri-Car Org." states that the Veteran "was asked to write you about my Veterins [sic] Benefits and health care by Social Security Office."  A letter dated March 18, 1992 addressed to the Department of Veterans Affairs states that the Veteran hurt his neck and back in-service and suffered from mental health issues due to these injuries.  A letter dated October 4, 1997 addressed to "Bob" reads that the recipient said the Veteran "would get 30% disability" and that the Veteran had sent his papers "to the Veterans admin."  Envelopes included with these letters reflect stamps without postmark and without street address lines addressed to the Veteran's Administration, the "Veterans Administration Group Organization," the "Veterins [sic] group Tri-Care," the "Veterins Tri-Care Organization," and Department of Veterans Affairs in Washington, D.C., and the "Veterans Administion [sic] Organization Group Tri Group" and the "U.S. Army Veterans Group Administration" in Fort Knox, Kentucky.  The only envelope with any discernable postmark is addressed to the "Veterins [sic] organization tri-care group" in Washington, D.C. with a postmark of June without a legible year.  

The Veteran also submitted a buddy statement from B.R.D. with the date of June 21, 1982 addressed to the Department of Social Security stating the Veteran suffered from mental illness and a number of other injuries from his service. 

The Board acknowledges the Veteran's contentions that the RO did not follow proper procedures with records and files.  However, the Board notes that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65   (1992).  

The Board finds the presumption of regularity has attached, and the Veteran must show by clear and convincing evidence that the presumption of regularity has been rebutted.  However, the Veteran's contention that he did in fact file an informal application for benefits in 1979 does not rise to the level of rebutting the presumption of regularity.  See Fithian v. Shinseki, 24 Vet. App. 146 (2010) (the Court determined that the sworn affidavit in which the Veteran states he mailed a motion to VA was not sufficiently clear evidence to rebut the presumption of regularity and was "not sufficient to establish the presumption of receipt under the common law mailbox rule").  There is also not sufficient evidence to establish the presumption of receipt under the common law mailbox rule.  See Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").  The Board finds that these documents (letters depicting dates from the 1970s and 1980s and unmarked envelopes) are not sufficient to establish an earlier effective date for the grant of service connection for these claims.  There are no date stamps on these documents, which would indicate the date of receipt by the RO.  See Ashley, 2 Vet. App. at 308 (there is a presumption that government officials have properly discharged their official duties).  Thus, the Board finds that there is not clear evidence to rebut the presumption of regularity.  Additionally, the Board notes that the common mail box rule's presumption of receipt is not invoked as the Veteran has provided no evidence of mailing this document prior to February 14, 2011, other than his own self-serving statements.  Rios, 21 Vet. App. at 482.

Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO by the Veteran or his representative would have been received and associated with the claims file.  Consequently, since the Veteran's initial application for benefits was not received by the RO until February 14, 2011, an earlier effective cannot be granted for these claims. 

Additionally, the Veteran and the Veteran's representative argues that because the Veteran filed a claim for disability benefits through the Social Security Administration (SSA) in 1982, an earlier effective date is warranted.  However, SSA records do not meet the requirements of an informal claim for compensation benefits.  The Board notes that only correspondence indicating a desire to apply for VA benefits, not benefits from another federal agency, may be construed as an informal service connection claim.  38 C.F.R. § 3.155 (a) (2016).  Also, the provision of 38 C.F.R. § 3.153, pertaining to receipt of a claim for SSA benefits on a form jointly prescribed by VA, applies only to a claim for death benefits.  See 38 U.S.C.A. § 5105 (West 2014); 38 C.F.R. § 3.153 (2016)

To the extent that the Veteran argues that he was advised by doctors in-service to file for benefits after discharge, he was told he would receive VA benefits or he was told to file for benefits with organizations other than VA, it is well-established that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Furthermore, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date prior to February 14, 2011 for the establishment of service connection for PTSD, TBI, migraine headaches, loss of sense of smell, loss of sense of taste, erectile dysfunction, degenerative joint and disc disease of the cervical spine, right and left upper extremities radiculopathy, right knee disabilities; an effective date prior to June 18, 2013 for the establishment of service connection for right hip disabilities; or, an effective date prior to February 4, 2014 for the establishment of service connection for a left knee disability.  Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Earlier effective date claim: SMC for loss of use of creative organ

As to the claim of entitlement to an effective date earlier than February 14, 2011 for the establishment of SMC for the loss of use of a creative organ, the Board finds no legal basis to assign an effective date earlier than February 14, 2011.  It must initially be established that the loss of use is a manifestation of a service-connected disease or injury.  As detailed above, a thorough review of the record does not reflect the Veteran otherwise filed a formal or informal claim of entitlement to service connection for erectile dysfunction, or entitlement to SMC for loss of use of a creative organ, prior to February 14, 2011.  38 C.F.R. § 3.400 (b)(2)(i).  Moreover, as there is no basis to assign an effective date earlier than February 14, 2011 for erectile dysfunction, the Veteran clearly does not satisfy the criteria for loss of use of creative organ prior to this date. 

C.  Earlier effective date claim: TDIU 

To the extent that the Veteran asserts he is entitled to an earlier effective date for the grant of a TDIU, such action is precluded by law because prior to February 14, 2011, service connection was not in effect for any disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

D. Earlier effective date claim: Dependents' Educational Assistance benefits

Regarding the claim of entitlement to an earlier effective date for Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A., Chapter 35, the Board finds that an effective date earlier than February 14, 2011, for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits, is not warranted.  The only method of eligibility for Chapter 35 benefits which is relevant to the Veteran is through having a service-connected disability which has been rated 100 percent or to have been granted TDIU.  The Veteran was awarded eligibility to Dependents' Educational Assistance effective February 14, 2011, based upon the finding that he was permanently unable, as of that date, to secure or follow a substantially gainful occupation, and was thus entitled to a TDIU.  Since the effective date for Dependents' Educational Assistance benefits was directly predicated on finding that the Veteran had a permanent and total disability due to service connected disabilities, and because of the Board's current finding that the Veteran is not entitled to a TDIU prior to February 14, 2011, the Board finds that the February 14, 2011 effective date is the earliest date on which the Veteran could establish eligibility for Chapter 35 benefits.  Therefore, the Veteran's claim for an earlier effective date for Dependents' Educational Assistance benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

E. Earlier effective date claim: SMC based on housebound criteria

The Veteran also contends that he is entitled to an effective date prior to February 14, 2011 for the award of SMC based on housebound criteria.  An award of SMC based on housebound status requires that the veteran have a single service-connected disability rated as 100 percent, and (1) an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This permanently housebound requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).  The Board finds that, prior to February 14, 2011, the Veteran does not meet the statutory requirements for SMC at the housebound rate as he did not have a single service-connected disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to an effective date prior to February 14, 2011 for the establishment of service connection for PTSD, TBI, migraine headaches, loss of sense of smell, loss of sense of taste, erectile dysfunction, degenerative joint and disc disease of the cervical spine, right and left upper extremities radiculopathy; an effective date prior to February 14, 2011 for entitlement to SMC for the loss of use of a creative organ, a TDIU, Dependents' Educational Assistance under 38 U.S.C.A., Chapter 35, or SMC based on housebound criteria being met; an effective date prior to June 18, 2013 for the establishment of service connection for right hip disabilities; or, an effective date prior to February 4, 2014 for the establishment of service connection for a left knee disability.  Thus, the benefit of the doubt doctrine in not applicable.  


ORDER

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for PTSD is denied. 

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for a TBI is denied. 

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for migraine headaches is denied. 

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for loss of sense of smell is denied. 

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for loss of sense of taste is denied. 

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than February 14, 2011 for the establishment of SMC for the loss of use of a creative organ is denied.

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for degenerative joint and disc disease of the cervical spine is denied.  

Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for right and left upper extremities radiculopathy associated with degenerative joint and disc disease of the cervical spine is denied. 
Entitlement to an effective date earlier than February 14, 2011 for the establishment of service connection for right knee disabilities is denied. 

Entitlement to an effective date earlier than February 14, 2011 for the establishment of a TDIU is denied.

Entitlement to an effective date earlier than February 14, 2011 for the establishment dependents' Educational Assistance under 38 U.S.C.A, Chapter 35 is denied.

Entitlement to an effective date earlier than February 14, 2011 for the establishment of SMC based on the housebound criteria being met is denied.

Entitlement to an effective date earlier than June 18, 2013 for the establishment of service connection for right hip disabilities is denied.

Entitlement to an effective date earlier than February 4, 2014 for the establishment of service connection for a left knee disorder is denied.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

The Veteran asserts that his lumbar spine disability is related to his service, or in the alternative, is caused or is aggravated by his service-connected cervical spine disability. 

In October 2015, the Board previously determined that a July 2013 VA examination provided deficient rationale in support of its opinion.  The July 2013 VA examination also did not address the issue of secondary service connection.  Consistent with the October 2015 Board remand, the Veteran was provided an in-person VA examination in June 2016.  The VA examiner concluded that the Veteran's lumbar disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner found an extensive review of the Veteran's file did not reveal any back injury or back treatment in-service and that the Veteran's statements regarding his obstacle course injury and blanket assault would not account for his conditions.  The examiner stated that the injuries the Veteran would have sustained if such an assault took place would have been deep bruising and possible rib fracture (which the Veteran did not evidence).  An orthopedic evaluation in May 1985 noted chronic sprain of the cervical and lumbar spine and a June 2016 x-ray indicates mild bony osteopenia and mild degenerative changes.  The VA examiner found that mild bony osteopenia and mild degenerative changes would be a naturally occurring condition for a 56 year old.  The examiner finally opined that the lumbar complains were related to mild age related arthritis as noted on x-ray as well as the Veteran's osteopenia which relates to his bone density.  The examiner also opined that his mild arthritis may have been impacted by his motor vehicle accident in 1983 for which he claimed a low back disability. 

The Board finds the June 2016 VA examination rationale deficient.  In light of the grant of service connection for a cervical spine disability, the VA examiner was directed to opine as to secondary service connection.  Specifically, the rationale for secondary service connection is incomplete as it speaks only to causation and not aggravation.  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented, to include fully explained rationale, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability.  The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In providing the below opinions, the examiner is requested to reconcile the June 2016 opinion and the February 2011 letter from the Veterans private physician, J.K., DO.

The examiner is requested to provide a medical opinion on the following: 

(a) Clearly identify all diagnosed lumbar spine disabilities.

(b) For each diagnosed lumbar spine disability, is it as least as likely as not (i.e., there is at least a 50 percent probability or greater) that the Veteran's lumbar spine disability (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service?

(c) For each diagnosed lumbar spine disability, is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's lumbar spine disability is caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected degenerative disc disease/degenerative joint disease of the cervical spine? 

*In providing this opinion, the examiner must consider the Veteran's statements regarding onset and symptomatology.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports. 

*The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  Review the examination report(s) to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then, readjudicate the claim remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


